ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Pranam Global Tech, Inc.                        ) ASBCA No. 62316
                                                )
Under Contract No. FA4654-17-C-0002             )

APPEARANCE FOR THE APPELLANT:                      Don W. Blevins, Esq.
                                                    Blevins Sanborn Jezdimir Zack PLC
                                                    Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Kyle E. Gilbertson, Esq.
                                                   Michael J. Farr, Esq.
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

       Dated: February 18, 2021



                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62316, Appeal of Pranam Global
Tech, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 18, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals